Citation Nr: 1628808	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  09-34 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by: Robert P. Walsh, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from October 1975 to December 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the RO in Augusta, Maine on behalf of the RO in Detroit, Michigan.

In May 2012, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In August 2012, the Board remanded this appeal for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  

The RO has obtained updated VA treatment records since the most recent Supplemental Statement of the Case; however, the Board has reviewed these records and finds that they are not pertinent to the appealed issues.  


FINDINGS OF FACT

1.  In a February 1997 rating decision, applications to reopen claims of entitlement to service connection for knee and back disorders were denied.


2.  To the evidence received since the February 1997 decision does not relate to an unestablished fact, is cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating any claim. 


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

3.  The criteria for reopening the claim of entitlement to service connection for a back disorder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  Arthritis is included among the enumerated chronic diseases.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).]

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order for knee arthritis to have become manifest to a degree of 10 percent, there must be evidence to substantiate that (1) flexion of the knee is limited to 45 degrees, or (2) that extension is limited to 10 degrees, or (3) there must be a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).

In order for lumbar spine arthritis to have become manifest to a degree of 10 percent, there must be evidence to substantiate that (1) forward flexion of the thoracolumbar spine is limited to 85 degrees, or (2) that combined range of motion of the thoracolumbar spine is limited to 235 degrees, or (3) there must be a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2015).

The RO initially denied claims of entitlement to service connection for knee and back disorders in a September 1996 rating decision.  After receipt of additional evidence, readjudicated the claims in a February 1997 rating decision and found that new and material evidence has not been received.  

Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of either decision (see 38 C.F.R. § 20.200 (2015)).  The February 1997 rating decision is the last disallowance on any basis.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened).  

The Veteran requested to have the previously denied claim reopened in July 2007.  VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim.  Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  See Shade v. Shinseki, 24 Vet. App. 100 (2010).

For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the February 1997 rating decision, the evidence included the service treatment records and the Veteran's assertions that he had knee and back disorders that were related to service.  

Service treatment records revealed normal findings at enlistment for the spine and lower extremities.  On December 1, 1975, the Veteran complained of pain in the lower left leg for the prior three weeks.  He noted that it hurts most during physical training runs.  Examination revealed the muscles appeared tight.  There was no bruising or discoloration noted.  Pain was elicited on pressure along the tibia.  X-rays were within normal limits.  The impression was a muscle-ligament strain.

On December 17, 1975, the Veteran complained of right and left lower leg pain for 10 days with no history of trauma.  X-rays were negative for stress fracture.  On December 18, 1975, the Veteran arrived at the clinic via ambulance with complaint of severe abdominal and back pain since the previous Monday.  It was noted that he had been hit in the mid-abdomen by a fist on Monday.  Pain was steadily increasing since that time.  His abdomen was soft with minimal guarding.  Abdominal muscles on both sides appeared within normal limits.  There was some tenderness upon palpation at the mid-abdomen to the right lower quadrant and radiating around to the back where there is mild pain and tenderness as the pain was felt deep.  There was no tenderness to percussion and there were no visible abnormalities.  Urinalysis and bloodwork were ordered.  

On December 18, 1975, the Veteran reported that he was in good health until the 15th when he was struck in the mid-abdomen with a fist.  He since had cramping lower abdominal pain not associated with meals.  Pain was aggravated by standing radiated to the right flank and back.  An intravenous pyelogram was ordered.  Urinalysis and bloodwork previously ordered were within normal limits.  Abdominal findings were benign with mild right upper quadrant tenderness.  The examiner's impression was mild muscle contusion.  

On January 27, 1976, the Veteran complained of tibial pain radiating to the lower leg for three months.  He was seen again for the same complaints on February 2, 1976.  X-rays were normal.  The impression was muscle strain and possible stress fracture

On March 26, 1976, the Veteran was seen for complaint of low back pain for one week.  He noted that he had been bowling and felt a pop.  The impression was a muscle strain.  

On September 14, 1976, the Veteran was seen for complaint of bilateral knee pain for two-to-three months.  His knees were without swelling or discoloration.  He had full range of motion without significant pain.  Testing for ligament instability was negative.  The impression was chondromalacia.  An October 5, 1976, orthopedics consultation reveals a diagnosis of bilateral chondromalacia of the patellae and secondary to subluxation of the patellae, existing prior to entry.  X-rays were within normal limits.  There was no quadriceps atrophy.  The plan was to initiate a Medical Evaluation Board. 

A November 16, 1976, Medical Board Evaluation reveals that there had been no significant injury to the knees since enlistment.  Examination was within normal limits.  The knees had full range of motion, stable ligaments, and no effusion.  There was mild to moderate patella-femoral crepitus with manipulation and compression of the patellae.  X-rays were negative.  The Veteran was found unfit for duty due to physical disability which was neither incurred in nor aggravated by a period of active military service.  The diagnosis was chondromalacia patellae, etiology unknown.  

The Veteran indicated by his signature that he had been fully informed of the findings of the Medical Board that he was "unfit for further naval service by reason of chondromalacia, patellae, bilateral, left greater than right, symptomatic, a physical disability which existed prior to enlistment and which has not been aggravated by service."  

Also of record at the time of the February 1997 rating decision was a May 30, 1990, report from the Michiana Walk-In Clinic, which revealed that the Veteran had been at work that morning and in a stooped position trying to pull a full 40-pound tank off of a skid, when he felt pain in the left lower back and down the posterior left leg.  He stated that he felt his "bones crunching in lower back" and tightness in the posterior aspect of the left leg.  The diagnosis was lumbar strain (VBMS record 05/14/1996). 

The Veteran's assertions at the time of the February 1997 rating decision were that he hurt both his back and knees when he was lifting a switchboard at Camp Pendleton and that he had been treated for both conditions since 1977.

With respect to the back, the February 1997 rating decision found that Shedden element (1) was substantiated, in that the evidence established a diagnosis of lumbar strain.  The decision also found that element (2) was substantiated, in that there was a record of complaint of back pain in March 1976 after bowling.  The decision found that element (3) was not substantiated, in that there was no relationship established between the post-service diagnosis of a back disorder and service.  Rather, the evidence established onset of post-service back complaints following a work-related injury in May 1990.  Therefore, to constitute new and material evidence, the additional evidence must address element (3) in a way that is neither cumulative nor redundant of evidence previously of record and in a way that raises a reasonable possibility of substantiating the claim.  

The evidence received since the February 1997 rating decision includes VA outpatient treatment records which document ongoing treatment since 2007 for paralumbar diagnoses including L5-S1 degenerative disc disease, myofascial pain syndrome, lumbar spondylosis, and chronic low back pain.  This evidence is not new and material as it does not address a relationship between an injury or disease in service and a current diagnosis.  

The evidence received includes private treatment records dating to the early 1990s which reveal treatment for a shoulder injury, but which do not reveal treatment for the back until the mid-2000s.  A May 15, 2009, examination report of S. Ribaudo, MD, reveals a diagnosis of lumbar spondylosis (VBMS record 08/27/2009).  

While this evidence is new, it addresses the existence of a current disability and a history of injury in service, elements which were already established in February 1997.  It does not address a relationship between a current back disability and service.  It is therefore not new and material.  

The additional evidence also includes the Veteran's statements and hearing testimony.  The Veteran's hearing testimony relates primarily to his back problems in service, an element that has long been substantiated.  

Records from the Michigan Department of Corrections during the Veteran's incarceration reveal the Veteran's account in June 2003 that, when he would get out of his top bunk, he would have to hobble a little until his Achilles tendon would get stretched.  According to this account, because of favoring his right leg, his back started to hurt.  He requested a bottom bunk.  In a May 16, 2003, account, the Veteran reported pulling a muscle in his back playing softball 30 years ago and also pulled the same muscle one month ago (VBMS record 04/02/2014).

The Veteran told Dr. Ribaudo in May 2009 that he injured his low back falling off a pole then lifting a heavy field switchboard.  He noted that he has had problems with his neck and low back for at least six or seven years.  This account continues that he has worked hard and has always been involved in heavy lifting, including sheetrock, driving forklifts, etc.  The diagnosis was lumbar spondylosis (VBMS record 08/27/2009).  

In a March 28, 2006, report from Lakeland Rehabilitation Services, the Veteran reported complaint of back pain over the prior month and a history of two motor vehicle accidents.  On August 29, 2006, he complained of low back pain onset since 3 months (VBMS record 04/02/2014).

In a June 28, 2007, State Disability Evaluation, the Veteran "reports a history of degenerative disc disease for approximately six years."  In a Psychiatric Report, he noted having back pain for four or five years (VBMS record 04/02/2014).

At a July 24, 2008, Physical Medicine Rehab Consult, the Veteran recounted an episode of back pain during service from heavy lifting in 1976.  He was treated with rest and medication.  According to this account the Veteran had experienced chronic neck and back pain for the past six to seven years and had a car accident seven to eight years ago (VBMS record 09/18/2012).

While the Veteran's statements address his post-service back symptoms, this element was already established at the time of the February 1997 rating decision.  His statements also reiterate his assertions as to causation.  However, he had previously made such assertions.  Therefore, the new assertions are cumulative and redundant of evidence previously of record.  

The additional evidence includes statements from the Veteran's wife, cousin, and family friend, which attest to their knowledge that he complained of a back injury in service and that he had complained at various times since service of back pain.  However, these elements were already substantiated in February 1997.  These accounts do not provide competent evidence of an etiologic relationship between any current back disability and service.  Accordingly, these accounts are not new and material evidence.  

With respect to the knees, the February 1997 rating decision found that the Veteran had a pre-existing knee disability which, although symptomatic during service, was not permanently worsened beyond natural progress during service.  Therefore, to constitute new and material evidence, the additional evidence must address the presence of a pre-existing knee disability, whether the disability was permanently worsened during service, or whether, to the extent there was worsening, such worsening was beyond natural progress.  

The evidence received since the February 1997 rating decision includes VA outpatient treatment records which document ongoing treatment since 2007 for knee complaints and diagnoses including very mild osteoarthritis in July 2009, and which reveal bilateral knee medial meniscus injury, bilateral chondromalacia patella, and bilateral knee degenerative joint disease.  This evidence is not new and material as it does not address any aspect of the claim that was not already substantiated in the February 1997 decision.  

The evidence received also includes private treatment records dating to the early 1990s which reveal treatment for a shoulder injury, but which do not reveal treatment for the knees until 2007.

The additional evidence also includes the Veteran's statements and hearing testimony.  The Veteran's hearing testimony relates primarily to his knee injuries in service, an element that has long been substantiated.  

The additional evidence includes statements of his wife, cousin, and family friend, which attest to their knowledge that he experienced knee symptoms in service and at various times since service separation.  However, these elements were already substantiated in February 1997.  

While a January 2013 letter from a friend who knew the Veteran since childhood states that he did not have a knee disorder prior to service, this is not competent evidence.  

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).
 
The Board finds that while some knee disorders are certainly capable of lay observation, it does not follow that all disorders of the knee would be capable of lay observation.  It was already understood at the time of the February 1997 decision that the Veteran had no observable knee disorder at service entry.  Therefore, to this extent, the assertion that he had no observable knee disorder is cumulative and redundant evidence.  

To the extent the statement offers medical analysis or a medical conclusion as to the existence of a non-observable knee disorder, it is not competent evidence.  The individual did not provide or claim any medical credentials.  While the credibility of evidence is presumed for purposes of the new and material analysis, the competence of evidence is not presumed but must be apparent.  Accordingly, none of the accounts provide not new and material evidence.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claims of entitlement to service connection for knee and back disorders has not been received.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen either of the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in February 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, records from the Social Security Administration, and private treatment reports identified or submitted by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by obtaining records from the Social Security Administration.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Reopening of service connection for a bilateral knee disorder is denied.  

Reopening of service connection for a back disorder is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


